DETAILED ACTION

This office action is in response to an Appeal Brief filed November 24, 2021 in regards to a non-provisional application filed March 7, 2017 claiming priority to provisional application 62/308,496 filed March 15, 2016. Claim 1-8 and 25-32 has been elected with traverse.  Claims 9-24 have been withdrawn as non-elected. Claims 1-8 and 25-32 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Colin J. Harrington on February 22, 2022.   
The application has been amended for the claims dated September 8, 2020 as follows: 
In regards to claims 9-22 and 24, CANCEL claims 9-22 and 24.   

                                                               Election/Restrictions
Claims 1-8 and 25-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 23, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and Claims 9-22 and 24, directed to the invention(s) of Groups II and III require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on April 6, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 23, and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Noda et al. (EP 2476648 A).
Noda et al. discloses a method for preparing a composite product in a fluidized bed reactor that includes: a catalyst, a source gas comprising a carbon source, a flowing carrier gas (i.e., argon) and is used to produce carbon nanotubes and generate hydrogen, wherein the carbon source comprises carbon and hydrogen atoms and the catalyst is supported on support particles of porous silica.  Noda et al. disclose the carbon nanotubes are grown on the catalyst support. 
However, Noda et al. do not teach or fairly disclose the method of producing a composite product wherein the method comprises a step (a) within a fluidized bed reactor, separately fluidizing an amount of carbon-based particles and an amount of catalyst or catalyst precursor in the presence of a carbon source; step (b) after step (a) of growing carbon nanotubes in a growth zone of the fluidized bed reactor; and then step (c) having a flow of carrier gas within the fluidized bed reactor which carries a composite product comprising the carbon nanotubes and the carbon-based particles through the fluidized bed reactor.  Noda et al. disclose a carbon source but do not teach or fairly disclose the fluidized carbon-based particles within the carbon source. Noda et al. do not teach the catalyst or catalyst precursor is separately fluidized in a carbon source but disclose the catalyst is first attached to a support and a source gas containing the carbon source is then flowed over the support on which the catalyst is supported, therefore not fluidized. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763